DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “close” in claims 1 & 2 is a relative term which renders the claim indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “close” can mean many things. Does it mean “next to” another object? Does it mean that the elements are touching? Does it mean an angstrom of separation? Does it mean an inch of separation? Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Cambou et al (U.S. PGPub # 2016/0084674).
Regarding Independent Claim 1, Cambou teaches:
A magnetic sensor comprising: 
a base material (Fig. 8 Element 800 and paragraph 0035.); 
a plurality of magnets provided at predetermined spacing on the base material (Fig. 8 Element 806 and paragraph 0035.); and 
a plurality of magnetic detection parts respectively provided close to the plurality of magnets (Fig. 8 Element 804 and paragraph 0035.); 
wherein each of the plurality of magnetic detection parts outputs a signal in accordance with change in the magnetic field accompanying deformation of the base material (Abstract.).

    PNG
    media_image1.png
    382
    569
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed inventions of Applicant.
Regarding Claim 2, Cambou teaches all elements of claim 1, upon which this claim depends.
Cambou teaches the plurality of magnets is provided on the base material to be aligned in a first direction within a predetermined plane and to cause mutually different poles of two magnets adjacent in the first direction to be opposite each other; and the magnetic detection parts are provided close to the respective different poles facing each other of the two adjacent magnets, out of the plurality of magnets aligned in the first direction.
Regarding Claim 3,
The magnetic sensor according to Claim 2 wherein: the plurality of magnets has a first magnet group including a plurality of first magnets and a second magnet group including a plurality of second magnets; the plurality of first magnets included in the first magnet group is aligned on the base material in the first direction such that mutually different poles of two adjacent first magnets face each other in the first direction; and the plurality of second magnets included in the second magnet group is provided on the 
Regarding Claim 4,
The magnetic sensor according to Claim 3, wherein the plurality of magnets further comprises a third magnet group including a plurality of third magnets; and the plurality of third magnets included in the third magnet group are provided on the base material to position the magnetic poles along the third direction that is a direction intersecting the first direction and the second direction.
Regarding Claim 5,
The magnetic sensor according to Claim 2, wherein a plurality of the magnetic detection parts is provided near the facing different poles, respectively, of the two adjacent magnets.
Regarding Claim 6,
The magnetic sensor according to Claim 2, wherein the magnetic detection part includes magnetic detection elements that include a magnetization fixed layer in which the magnetization direction is fixed.
Regarding Claim 7,
The magnetic sensor according to Claim 6, wherein the magnetic detection part includes a plurality of the magnetic detection elements; and the magnetization direction of the magnetization fixed layer of one of the magnetic detection elements included in the magnetic detection part and the magnetization direction of the magnetization fixed layer of the other magnetic detection element are mutually differing directions.
Regarding Claim 8,
The magnetic sensor according to Claim 7, wherein the magnetization direction of the magnetization fixed layer of one of the magnetic detection elements included in the magnetic detection part and the magnetization direction of the magnetization fixed layer of the other magnetic detection elements are substantially antiparallel.
Regarding Claim 9,
The magnetic sensor according to Claim 5, wherein: the magnetic detection part includes a magnetic detection element including a magnetization fixed layer in which the magnetization direction is fixed; and the magnetization direction of the magnetization fixed layer of one of the magnetic detection elements included in each of the plurality of magnetic detection parts and the magnetization direction of the magnetization fixed layer of the other magnetic detection elements intersect each other.
Regarding Claim 10,
The magnetic sensor according to Claim 9, wherein the magnetization direction of the magnetization fixed layer of one of the magnetic detection elements included in each of the plurality of magnetic detection parts and the magnetization direction of the magnetization fixed layer of the other magnetic detection elements are substantially orthogonal to each other.
Regarding Claim 11,
The magnetic sensor according to Claim 6, wherein the magnetic detection element is a TMR element or a GMR element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858